By JUDGE TAYLOR,
It is believed that the Circuit Court did right in overruling the demurrer. The defendant was informed of the judgement against the plaintiff; for his covenant was to pay that judgement, and by the terms of the instrument which he had executed, he was bound to pay in prtesenti. The plaintiff certainly was not required to wait until his property was levied on and exposed to sale by the sheriff to make the money, and thus subject him" *347self to the very situation which his covenant with the defendant was intended to avoid; nor was he bound to givt-notice to the defendant that the sheriff was urging him for the money. The defendant had all the knowledge necessary to enable him to perform his part of the agreement, and he had ample time afforded him to do so. Let the judgement be affirmed.
Judges Gayle and White not sitting.